Citation Nr: 1635665	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for migraine headaches. 

2.  Whether a November 2002 rating decision assigning an effective date of February 8, 2002, for the grant of service connection for migraine headaches should be revised or reversed on the basis of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975 and from May 1978 to July 1979.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran also perfected an appeal with the denial of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in the September 2008 rating decision.  The RO granted that benefit in an April 2014 rating decision, and the Veteran did not express disagreement with that determination.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The earlier effective date issue originally adjudicated by the RO has been bifurcated for reasons explained in this decision.  Based on the foregoing, the issues in appellate status are as stated above.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The VBMS and Virtual VA claims files mostly contain documents that are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal, with the exception of the most recent VA Form 21-22 for the Veteran's representative and a July 2016 written appellate brief in VBMS.  There are also VA treatment records that were added to the claims files after the January 2012 statement of the case for the adjudication of other claims for which there is not an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  On review, these records show ongoing VA treatment and complaints, including for the Veteran's headaches, but do not pertain to the effective date issues on appeal.  Thus, the additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to these issues is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the case.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  The Veteran filed his original compensation claim on November 8, 1989, which included a claim for service connection for migraine headaches.  The migraine headache portion of the claim remained pending until a November 2002 rating decision granting service connection for this disorder.

2.  The Veteran filed a claim for service connection for migraine headaches on February 8, 2002; the RO accepted this submission as a request to reopen a previously denied claim.

3.  In the November 2002 rating decision, the RO granted service connection for migraine headaches, effective from February 8, 2002.  The Veteran was notified of the decision and his appellate rights, and he perfected an appeal as to the initial evaluation assigned.  He did not timely express disagreement with the effective date assigned, and the decision became final as to that issue.

4.  The Veteran's September 2004 written statement constitutes a claim for an earlier effective date for the grant of service connection for migraine headaches.  He also submitted an October 2007 written statement that was accepted and adjudicated by the RO as a valid CUE motion as to the effective date assigned for service connection for migraine headaches in the November 2002 rating decision.

5.  The November 2002 rating decision contains outcome-determinative error in applying the law extant at that time to the facts before the adjudicator.

CONCLUSIONS OF LAW

1.  The claim for entitlement to an earlier effective date for the grant of service connection for migraine headaches is dismissed.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The November 2002 rating decision contains CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

3.  The criteria for an effective date of November 8, 1989, but no earlier, for the grant of service connection for migraine headaches have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.160, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the claim for an earlier effective date, VA's notification and assistance duties are not applicable because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, resolution of the claim is wholly dependent on the application of the laws and regulations related to the finality of RO decisions.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).  These duties are also not applicable to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

The Veteran has contended that he should be compensated for his service-connected migraine headaches from the date he was discharged from service.  For the reasons discussed below, and considering how the RO originally considered these matters, the Board finds that the Veteran has submitted a freestanding earlier effective date claim, as well as a separate CUE motion, and as such, these issues are separately adjudicated in this decision.

The Veteran filed his original compensation claim on November 8, 1989.  In the section for claimed disabilities, the Veteran listed "posttraumatic stress syndrome [posttraumatic stress disorder (PTSD)] . . . left service addicted to drugs (prescribed) and still having migraine headaches."  In the sections for identifying treatment providers and other individuals having knowledge about the claimed disorders, he noted migraine headaches, in addition to drug addiction and stress.

In a June 1990 rating decision, the RO initially considered and denied the claims for service connection for PTSD and a drug addiction, as well as a character disorder.  In a July 1991 rating decision, the RO reconsidered and continued the denial of service connection for a psychiatric disorder and a character disorder (amended to a personality disorder).  The Veteran initiated, but did not perfect, an appeal as to that rating decision.  The Veteran filed another service connection claim on February 8, 2002, which included a request for service connection for migraine headaches.

In a November 2002 rating decision, the RO granted service connection for migraine headaches and assigned an effective date of February 8, 2002.  In so doing, the RO considered the Veteran's service treatment records, as well as post-service treatment records beginning in 2000 showing that he continued to have headaches.  The RO indicated that the effective date was based on the date VA received the request to reopen the claim.  The Veteran was notified of the decision and his appellate rights, and he perfected an appeal as to the initial evaluation assigned.  He did not timely express disagreement with the effective date assigned, and the decision became final as to that issue.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015); cf. Jarvis v. West, 12 Vet. App. 559 (1999) (notice of disagreement as to effective date only did not constitute notice of disagreement as to evaluation assigned).

In a September 2004 written statement, the Veteran indicated that he should have been assigned a disability rating from the time he was discharged from service.  Parenthetically, the Board notes that the RO indicated that the Veteran filed an earlier effective date claim on November 7, 2005, which appears to correspond to a date administrative action was taken on the October 2005 issue of TDIU based on notations on that submission.  In any event, the outcome in this case remains the same regardless of whether the date of the claim is September 2004 or October 2005.

In an October 2007 written statement submitted through his congressional representative, the Veteran provided a similar contention; the RO ultimately accepted the 2007 submission as a CUE motion as to the November 2002 rating decision and the Board does not disturb that favorable determination for the Veteran.  See November 2007 and April 2008 deferrals; September 2008 rating decision.  In so doing, the RO determined that the argument advanced by the Veteran alleged CUE with the requisite specificity, inasmuch as he essentially contended that the prior evidence of record was sufficient to grant service connection earlier than the effective date assigned.

Based on the foregoing, the Board finds that the Veteran's September 2004 written statement, by itself, constitutes a freestanding claim for an earlier effective date that must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that a freestanding claim for an earlier effective date "vitiates the rule of finality" and should be dismissed).  The November 2002 rating decision had become final as to the effective date assigned, and the Veteran did not allege CUE in that determination at that time.

Nevertheless, the Veteran later challenged the effective date originally assigned on the basis of CUE in the November 2002 rating decision.  Rudd, 20 Vet. App. 296 at 299.  Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of CUE.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If the evidence establishes CUE, the prior decision will be reversed or revised; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

To establish CUE in a prior decision, the requirements of a three-pronged test must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (internal citation omitted); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA law applicable at the time of the November 2002 rating decision provided that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2000).  The effective date for an award of service connection was the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date was the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2001).

The effective date based on the submission of new and material evidence received after a final disallowance was the date of the receipt of the new claim.  38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r).  The effective date for the grant of service connection following a final decision was the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 38 U.S.C.A. § 5110(a) "is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed").  The Court explained that the statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits based on a reopened claim.  Id. (holding that the term "new claim," as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim).

A specific claim in the form prescribed by VA had to be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" meant a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A "pending claim" was defined as an application, formal or informal, which had not been finally adjudicated.  38 C.F.R. § 3.160(c).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that Veteran filed a claim for service connection for migraine headaches as part of the November 1989 original compensation claim separate and distinct from the psychiatric disorder and drug addiction claims also identified at that time.  The RO acknowledged this claim in the September 2008 rating decision.  However, the record clearly shows that the migraine headache claim remained pending until the November 2002 rating decision because it was not actually or implicitly denied in any rating decision prior to that time.  In this regard, the June 1990 and July 1991 rating decisions addressed the psychiatric disorder and drug addiction claims, but did not actually discuss the migraine headaches as an issue in either decision or reasonably inform the Veteran in any way that the migraine headaches were also considered.  See Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (explaining implicit denial doctrine in the context of RO rating decisions); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (holding that when a claim is made but not adjudicated by VA, it remains pending until there is either recognition of substance of claim in an RO decision from which claimant could deduce claim was adjudicated or an explicit adjudication of a subsequent "claim" for same disability).  In other words, the February 2002 "claim" should not have been treated as a request to reopen because the November 1989 original claim had not been finally decided prior to the November 2002 rating decision.  This determination by the RO constitutes an error of fact.

The Board also finds that this error of fact caused the RO to apply the laws related to reopened claims rather than original claims when determining the effective date for service connection for migraine headaches.  The outcome would have been manifestly different if this error had not been made.  In this regard, the RO noted in the November 2002 rating decision that post-service treatment records beginning in 2000 show that the Veteran had continued to have headaches, and that he received treatment for migraine headaches throughout service.  The RO determined that the Veteran failed to report for a VA examination during the course of the 2002 claim, but nevertheless granted service connection based on the service treatment records and post-service medical evidence dating back to 2000 to establish the date entitlement arose.  Similarly, the RO noted that the Veteran failed to appear for a VA examination during the course of the original claim, and VA treatment records dated within one year of the original rating decision show the Veteran's complaints of headaches at that time.  See, e.g., May 1991 VA treatment record.

In summary, if the RO had acknowledged that there was an original claim pending from November 1989 at the time of the November 2002 rating decision, it would have assigned an effective date earlier than February 8, 2002, based on the rules governing the assignment of effective dates because both the date of the claim and the date entitlement arose (even if it was determined that the date entitlement arose was in 2000) were before that date.  The Board therefore concludes that the November 2002 rating decision contains outcome-determinative error in applying the law extant at that time to the facts before the adjudicator.  As such, the RO's determination as to the effective date originally assigned must be revised.

On review, the Board concludes that an effective date of November 8, 1989, but no earlier, is warranted for the grant of service connection for migraine headaches based on the facts found in this case.  The VA treatment records dated within one year of the original rating decision (received between the June 1990 and July 1991 rating decisions) show that the Veteran had complaints of headaches at that time, and he continued to report this history in the private treatment records submitted in connection with his February 2002 request for service connection.  See, e.g., May 1991 VA treatment record and February 2000 and March 2000 Kaiser private treatment records.  The record does not contain any earlier communication prior to the November 1989 original compensation claim indicating an intent to file a service connection claim for migraine headaches.  Indeed, the Veteran acknowledged in the remarks section of that application that he was unable to get help at the time of his discharge to pursue a claim.  The Board finds the Veteran's contemporaneous report as to whether he filed a compensation claim with VA prior to November 1989 to be more probative than his later recollections in this regard.  See, e.g., October 2007 CUE motion (Veteran reported that he had filed for VA disability beginning in 1980); cf. Curry v. Brown, 7 Vet. App. 59, 68 (1994).  VA is obligated to consider all possible bases for compensation; however, this does not mean that it is required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Moreover, because this decision grants service connection back to the date of the original claim and because there was no final decision as to migraine headaches prior to November 2002, no further discussion as to whether any of the service treatment records were considered newly discovered at the time of the November 2002 rating decision is necessary in this case.  Cf. Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011) (a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim).

Based on the foregoing, the claim for entitlement to an earlier effective date is dismissed.  The CUE motion is granted, and as such, the November 2002 rating decision is revised to reflect an effective date for service connection for migraine  headaches of November 8, 1989, but no earlier, under the rules governing the assignment of effective dates.


ORDER

The claim for entitlement to an earlier effective date for the grant of service connection for migraine headaches is dismissed.

The motion for revision or reversal of a November 2002 rating decision assigning an effective date of February 8, 2002, for the grant of service connection for migraine headaches on the basis of CUE is granted.

An effective date of November 8, 1989, but no earlier, for the grant of service connection for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


